Name: Commission Regulation (EEC) No 1441/82 of 8 June 1982 fixing the reference prices for tomatoes until the end of the 1982 marketing yearo
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/ 14 Official Journal of the European Communities 9 . 6. 82 COMMISSION REGULATION (EEC) No 1441/82 of 8 June 1982 fixing the reference prices for tomatoes until the end of the 1982 marketing year Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, from October to December inclusive, toma ­ toes imported from certain third countries are culti ­ vated under glass ; whereas a conversion factor should be applied to the prices of these tomatoes to make them comparable with the reference prices which are during this period calculated on the basis of prices of Community products cultivated in the open ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular Article 27 ( 1 ) thereof, Whereas, under Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas tomatoes are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas tomatoes harvested during a given crop year are marketed from January to December ; whereas for the present marketing year the reference prices have been fixed up to 10 July by Regulation (EEC) No 643/82 (3) ; whereas the information now available allows these prices to be fixed up to the end of the marketing year ; whereas the low quantities which are harvested during the last 10 days of December repre ­ sent only a small percentage of the tonnage which is marketed throughout the marketing year ; whereas that period should not therefore be taken into account ; Whereas, in accordance with Article 67 of the Act of Accession of Greece, Greek prices must be adjusted to take account of the difference between them and prices in the Community of Nine ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1982 marketing year, the reference prices for tomatoes (subheading 07.01 M of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes, shall be as follows :  11 July to 31 August : 32-54  September : 35-47  1 October to 20 December : 37-11 2. For the purpose of calculating the entry price, the price for tomatoes produced under glass and imported from third countries shall , after deduction of customs duties, be multiplied by a conversion factor of 0-65 from 1 October to 20 December. Article 2 (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 36 . (3) OJ No L 76, 20 . 3 . 1982, p . 14. This Regulation shall enter into force on 11 July 1982. 9 . 6 . 82 Official Journal of the European Communities No L 158/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1982. For the Commission Poul DALSAGER Member of the Commission